Citation Nr: 1300211	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  08-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional left eye disability to include vision loss, claimed to result from cataract surgery performed at a VA medical facility on December 11, 2000, or from surgery performed on a contract basis by a private physician at Sierra Medical Center on October 26, 2004, and November 15, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to August 1965, July 1969 to August 1970, and April 1971 to December 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO in Waco, Texas.  In April 2008, after the case was certified to the Board by the RO, the Board received the Veteran's request for a Board hearing at the RO (i.e., a Travel Board hearing).  In September 2011, the Veteran withdrew his hearing request.

When this case was previously before the Board in September 2011, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that this claim requires additional development.  

The Board's September 2011 remand, inter alia, asked the AMC/RO to forward the claims folder to an ophthalmologist for review.  The remand advised the examiner that the Veteran underwent left eye cataract surgery at the El Paso, Texas, VA Medical Center (VAMC) on December 11, 2000, as well as surgery performed on a contract basis for VA by a private physician at Sierra Medical Center on October 26, 2004, and November 15, 2004.  The remand asked the examiner to provide a medical opinion as to whether the Veteran had additional left eye disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA, or as the result of an event that was not reasonably foreseeable. 

The claims file contains a September 2011 VA medical opinion.  The opinion notes that the Veteran's claims file was reviewed by a VA doctor other than the signing examiner.  However, the report does not state whether the reviewing VA doctor was an ophthalmologist, whether the signing examiner was an ophthalmologist or even a physician, or whether the signing examiner reviewed the claims file.  

Moreover, the medical opinion provides only a general, non-specific opinion that all medical care pre- and post-operatively was appropriate.  It does not provide any rationale for this opinion.  It also fails to address whether the Veteran had additional left eye disability that was the result of an event that was not reasonably foreseeable.  

In light of the foregoing, the Board finds that the September 2011 VA medical opinion is inadequate, and additional development is required.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Based on the above, the Board also finds that the development requested by the Board's September 2011 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims folder for review by an ophthalmologist to obtain a medical opinion as to whether the Veteran has additional left eye disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of VA or on the part of a private physician who treated the Veteran on a contract basis for VA, or as the result of an event that was not reasonably foreseeable. 

The ophthalmologist should state that he or she is an ophthalmologist, and that he or she did review the Veteran's claims folder as well as the Veteran's CPRS.  

The ophthalmologist is advised that the Veteran underwent left eye cataract surgery at the El Paso, Texas VAMC on December 11, 2000, as well as surgery performed on a contract basis for VA by a private physician at Sierra Medical Center on October 26, 2004, and November 15, 2004.

The claims file and a copy of this remand must be made available to and reviewed by the ophthalmologist.  (If the ophthalmologist is unable to properly address this question without examining the Veteran, then an eye examination should be scheduled.)

The ophthalmologist must address the following medical question:

Is it at least as likely as not (50 percent probability) that the Veteran has additional left eye disability that is the result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident or fault on the part of the VA or on the part of a private physician who treated the Veteran on a contract basis for VA, or as the result of an event that was not reasonably foreseeable?

A complete rationale for any opinions expressed should be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


